Citation Nr: 0821332	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD) has been received.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.

3.  Entitlement to a rating in excess of 30 percent for 
endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1978 to March 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions. 

In June 2004, the RO denied the veteran's petition to reopen 
his claim for service connection for COPD.  The veteran filed 
a notice of disagreement (NOD) in September 2004, and the RO 
issued a statement of the case (SOC), in which it granted the 
petition to reopen and denied the underlying claim on the 
merits, in November 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2004.

In February 2006, the RO denied the claim for service 
connection for a psychiatric disability, claimed as secondary 
to service-connected endolymphatic hydrops (vertigo) with 
tinnitus and sensorineural deafness, left ear.  The veteran 
filed a NOD in January 2007, and the RO issued a SOC in May 
2007.  The veteran filed a substantive appeal (via a VA Form 
9) in May 2007.

In August 2006, the RO denied the claim for a rating in 
excess of 30 percent for endolymphatic hydrops (vertigo) with 
tinnitus and sensorineural deafness, left ear.  The veteran 
filed a NOD in July 2007, and the RO issued a statement of 
the case (SOC) in October 2007.  The veteran filed a 
substantive appeal (via a VA Form 9) in December 2007.

In January 2005, the veteran requested a hearing before RO 
personnel.  He subsequently withdrew this request during a 
May 2007 informal conference with a Decision Review Officer 
(DRO).

In June 2007, the RO continued the denial of the claim for 
service connection for a psychiatric disability, claimed as 
secondary to service-connected endolymphatic hydrops 
(vertigo) with tinnitus and sensorineural deafness, left ear 
(as reflected in a supplemental SOC (SSOC)).

In March 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  As indicated 
below, during the hearing, the veteran indicated his desire 
to withdraw from appeal his petition to reopen his claim for 
service connection for COPD.  

The Board points out that, although the RO granted the 
petition to reopen, the Board must nonetheless address the 
question of whether new and material evidence to reopen the 
claim has been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Hence, the issue has been 
characterized as a petition to reopen (as reflected on the 
title page).

The Board's dismissal of the petition to reopen the claim for 
service connection for COPD is set forth below.  The claims 
for secondary service connection for a psychiatric disability 
and for a rating in excess of 30 percent for endolymphatic 
hydrops (vertigo) with tinnitus and sensorineural deafness, 
left ear, are addressed in the remand following the order; 
these matters are being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.




FINDING OF FACT

On March 19, 2008, prior to the promulgation of a decision in 
the appeal, the veteran and his representative requested 
withdrawal of the appeal with regard to the petition to 
reopen the claim for service connection for COPD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his petition to reopen the claim for 
service connection for COPD, have been met.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).  

During the March 19, 2008 videoconference hearing, the 
veteran and his representative requested withdrawal of the 
appeal as to the petition to reopen the claim for service 
connection for COPD.  See Transcript, p. 3.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the petition to reopen the claim for service connection for 
COPD, and it must be dismissed.




ORDER

The appeal as to the petition to reopen the claim for service 
connection for COPD is dismissed.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The veteran has claimed that he has psychiatric disability 
that is related to his service-connected endolymphatic 
hydrops.  See 38 C.F.R. § 3.310(a) (2007).  During the 
videoconference hearing, the veteran's representative 
requested a VA examination as to whether a currently 
diagnosed psychiatric disability is related to the veteran's 
service-connected endolymphatic hydrops (pp. 13-14).  The VA 
outpatient treatment (VAOPT) notes reflect that the veteran 
has been diagnosed with depression and adjustment disorder.  
In addition, while some VAOPT notes indicate that the 
veteran's psychiatric disabilities relate to his relationship 
with his wife, a March 2006 VAOPT note indicates that the 
veteran's "main stressor" for depression is his "chronic 
vertigo."  As this evidence indicated that a current 
psychiatric disability may be proximately due to or the 
result of his service-connected endolymphatic hydrops, the 
Board finds that the veteran should be afforded the requested 
VA examination as to whether there is such a relationship.  
Cf. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As regards the matter of a rating in excess of 30 percent 
rating for the veteran's  service-connected endolymphatic 
hydrops (vertigo) with tinnitus and sensorineural deafness, 
left ear, the Board notes, initially, that the disability is 
rated under  Diagnostic Code (DC) 6205, pursuant to which 
endolymphatic hydrops (also termed Meniere's disease) is 
evaluated.  DC 6205 provides that hearing impairment with 
attacks of vertigo and cerebellar gait occurring less than 
once a month, with or without tinnitus, warrants a 30 percent 
rating.  Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus warrants a 60 percent rating.   
Hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus warrants a 100 percent rating.  See 38 C.F.R. § 
4.87(2007).  

Considering the pertinent evidence in light of the above, the 
Board finds that the evidence of record does not provide a 
sufficient basis on which to determine whether the veteran is 
entitled to a rating in excess of 30 percent for his vertigo.

The VAOPT notes and the January 2005 and July 2006 VA 
examination reports reflect that the veteran has left ear 
hearing impairment and experiences attacks of vertigo that 
are due to his endolymphatic hydrops.  The veteran has 
indicated that these attacks occur daily.  However, it is not 
clear from the record whether these attacks include a 
cerebellar gait.  A March 2006 VAOPT note indicates that on 
neurological examination, the veteran had a normal gait, but 
the July 2006 VA examination report indicates that the 
veteran was unable to maintain his balance on a narrow gait.  
As noted in the July 2006 VA examination report and in 
multiple VAOPT notes, vestibular testing has repeatedly been 
recommended to more precisely ascertain the nature and extent 
of the veteran's service-connected endolymphatic hydrops.  A 
December 2004 VAOPT note indicates that the veteran's 
treating physician did not know of a VA provider for such 
testing, but the veteran indicated during the videoconference 
hearing (p. 11) that he and his VA physician had determined 
that at least one VA facility in did in fact have such 
capability.

Under these circumstances, the RO should arrange for the 
veteran to undergo VA neurological examiner (with vestibular 
testing, if at all possible) and VA psychiatric examination, 
by appropriate physicians, at a VA medical facility.   The 
veteran is hereby advised that failure to report to the 
examination scheduled in connection with the claim for 
increase, without good cause, shall result in denial of that 
claim, while the failure to report for the examination 
scheduled in connection with the claim for service connection 
may result in denial of that claim (as it will be decided on 
the basis of evidence of record).  See 38 C.F.R. § 
3.655(a),(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for any  scheduled 
examination(s), the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for a 
psychiatric disability and for a rating in excess of 30 
percent for endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should that its letter to the veteran meets 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates (as appropriate), and 
the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (setting forth the minimum notice requirements for 
increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for secondary service 
connection should include consideration of the current 
provisions of 38 C.F.R. § 3.310 (as revised in October 2006) 
and the claim for increase should include consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for a 
psychiatric disability and for a rating 
in excess of 30 percent for endolymphatic 
hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates.  
The RO should also ensure that, with 
regard to the increased rating claim, its 
letter meets the notice requirements of 
Vazquez-Flores (cited to above), 
particularly as regards the requirement 
that the veteran provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the service-connected 
endolymphatic hydrops; the effect that 
worsening has on the veteran's employment 
and daily life; and that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes.  The 
RO should also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
psychiatric and neurological 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to each 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Psychiatric examination - The 
psychiatrist should clearly identify all 
psychiatric disabilities.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such diagnosed 
disability was caused or is aggravated 
(i.e., permanent worsened) by his 
service-connected endolymphatic hydrops.  
If aggravation is found, the examiner 
should attempt to quantify the additional 
disability resulting from aggravation .

Neurological examination - The 
examination should include, if possible, 
the vestibular testing that has been 
repeatedly recommended.  

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether the veteran suffers from 
cerebellar gait during or in addition to 
his attacks of vertigo.  The examiner 
should also provide information as to the 
frequency of the veteran's attacks of 
vertigo and, if present, cerebellar gait.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
secondary service connection for 
psychiatric disability and for a rating 
in excess of 30 percent for endolymphatic 
hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.  If the 
veteran fails, without good cause, to 
report to the examination scheduled in 
connection with the claim for increase, 
in adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate. Otherwise, 
the RO should adjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
provisions of 38 C.F.R. § 3.310 (as 
revised in October 2006), and the Court's 
decision in Hart (cited to above), as 
appropriate. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


